186 A.2d 88 (1962)
Peter F. LANGROCK, State's Attorney,
v.
PROBATE COURT FOR the DISTRICT OF ADDISON et al.
No. 55.
Supreme Court of Vermont. Addison.
November 7, 1962.
Peter F. Langrock, State's Atty., Middlebury, for plaintiff.
*89 Lisman & Lisman, Burlington, for Addison Probate Court.
Conley & Foote, Middlebury, for John F. Benjamin, Jr.
William S. Burrage, Middlebury, for Selectmen and Overseer of the Poor of town of Middlebury.
Before HULBURD, C.J., and HOLDEN, SHANGRAW, BARNEY and SMITH, JJ.
HULBURD, Chief Justice.
The petitioner in this case, as State's Attorney, under 12 V.S.A. § 4042, seeks a writ of prohibition against the probate court in connection with the same circumstances set forth in the companion case of Marchand v. Probate Court et al., Vt., 186 A.2d 85. In addition to the facts alleged in that case, the petitioner alleges that on the 26th day of May, 1962 an information was filed charging Benjamin with a breach of the peace and that this information is still pending in Addison Municipal Court, said Benjamin having been released upon his furnishing bail in that Court. By reason of the charge pending against said Benjamin it is claimed that the action of the probate court is adversely affecting the State's interest in proceeding diligently with the criminal cause pending in the municipal court against Benjamin. In all other respects the petition here is indistinguishable from that in the companion case.
As in that case, a motion to dismiss has been interposed by the petitionees. There is nothing in this case which requires a different result than in the other. Indeed, it may be said that a further reason exists why the writ should not be granted. If Benjamin is insane, as has been alleged, any criminal prosecution would have to be stayed until his sanity has been restored. 14 Am.Jur. Criminal Law, § 44.
The petition for a writ of prohibition is dismissed.